This was an action to recover the double indemnity provided in two identical policies of insurance issued by defendant upon the life of the insured. At the close of plaintiff's evidence motion for judgment of nonsuit was allowed and plaintiff appealed.
Under the terms of the policy double indemnity was payable in case of death due to "bodily injury effected solely through external, violent and accidental means," and in case "death occurred within ninety days after the date of such injury and as a direct result thereof, independently of any other cause." The policy did not cover death resulting directly or indirectly from "any bodily or mental disease or infirmity."
From an examination of the evidence offered at the trial, by which the plaintiff sought to establish the defendant's liability under the quoted provisions of the policies, we are left with the impression that the evidence was insufficient to require submission to the jury, and that the judgment of nonsuit was properly entered.
Judgment affirmed. *Page 541